Case 1:19-cv-01219-MN Document 54 Filed 04/03/20 Page 1 of 16 PagelD #: 958

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

ALICIA A. COHEN,

Plaintiff,
C.A. No. 19-1219-MN

V.

RONALD A. COHEN, a/k/a Rafi Cohen,
Rafael Cohen, Rafa-El Cohen, Rafael Chaim
Ha Cohen, Rafael Chaim Cohen, Ron Cohen,
and Ronnie Cohen,

Defendant.

 

 

DEFENDANT’S RESPONSES TO PLAINTIFF ALICIA A. COHEN’S
FIRST SET OF INTERROGATORIES (NOS. 1-24)

Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, Defendant Ronald A.
Cohen submits the following objections and responses to Plaintiff's First Set of Interrogatories
(each an “Interrogatory” and collectively, the “Interrogatories”).

GENERAL OBJECTIONS

A. Defendant objects to each Definition, Instruction, Interrogatory, or Request to the
extent they impose requirements that are inconsistent with or exceed those specified by the
Federal Rules of Civil Procedure, the Federal Rules of Evidence, the Local Rules, any applicable
orders of this Court, or relevant statutory or case law.

B. Defendant objects to the Interrogatories and Requests to the extent that they call
for documents or information subject to attorney-client privilege, attorney work-production

protection, or otherwise immune from discovery.

 
Case 1:19-cv-01219-MN Document 54 Filed 04/03/20 Page 2 of 16 PagelID #: 959

C. Defendant objects to the Interrogatories and Requests as overbroad and unduly
burdensome to the extent that they call for documents or information not relevant to any claim or
defense at issue in the litigation.

D. Defendant objects to the Interrogatories to the extent they seek information that is
already in Plaintiffs possession, custody, or control, and/or information that is publicly available
and thus at least equally available to Plaintiff as it is to Defendant.

E. Defendant objects to the Interrogatories to the extent they seek information that is
unreasonably cumulative or duplicative of other discovery requests or information that is
obtainable from some other source that is more convenient, less burdensome, or less expensive,
including third parties.

OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS

A. Defendant objects to the Definitions and Instructions to the extent that they
purport to define words or phrases to have a meaning different from their commonly understood
meanings, include more than their commonly understood definitions, or impart requirements
upon Plaintiff that exceed the requirements of the Federal Rules of Civil Procedure and the Local
Rules.

B. Defendant objects to the instructions to identify a communication, meeting, or
person to the extent they are overly broad and unduly burdensome, encompass more than the
commonly understood definition, and seek information that is neither relevant nor reasonably
calculated to lead to the discovery of admissible evidence.

C, Defendant objects to the definition of “relating to” to the extent it is overly broad

and unduly burdensome, encompasses more than the commonly understood definition, and seeks

 
Case 1:19-cv-01219-MN Document 54 Filed 04/03/20 Page 3 of 16 PagelD #: 960

information that is neither relevant nor reasonably calculated to lead to the discovery of
admissible evidence.

D. Defendant objects to the definition of “Document” to the extent it is overly broad
and unduly burdensome, encompasses more than the commonly understood definition, and seeks
information that is neither relevant nor reasonably calculated to lead to the discovery of
admissible evidence.

E. Defendant objects to the definition of “Communication” to the extent it is overly
broad and unduly burdensome, encompasses more than the commonly understood definition, and
seeks information that is neither relevant nor reasonably calculated to lead to the discovery of
admissible evidence.

F, Defendant objects to the definition of “Person” or “persons” to the extent it is
overly broad and unduly burdensome, encompasses more than the commonly understood
definitions, and seeks information that is neither relevant nor reasonably calculated to lead to the
discovery of admissible evidence.

SPECIFIC OBJECTIONS AND RESPONSES TO INTERROGATORIES

In addition to the General Objections identified above, which are each incorporated by
reference, Defendant provides the following specific objections and responses to the
Interrogatories.

1. Provide a list of each address at which you have resided since 1983, along with the
dates you resided at each address, and identify the name and contact information for any person
that resided with you.

RESPONSE:
Case 1:19-cv-01219-MN Document 54 Filed 04/03/20 Page 4 of 16 PagelD #: 961

Defendant objects to this Interrogatory because it is overly broad, vague, and unduly

burdensome in that it requires Defendant to “provide a list of each address” where

the Defendant has lived in the past 37 years. Subject to the foregoing objections,

Outrigger Apts, Tulsa, OK Dec.1983 — 1984 Ron, Louise, Alicia, Philip

Shadow Mt. Condominiums, Tulsa, OK 1984 — Aug. 1985 Ron, Louise, Alicia, Phil

44 Vansant Rd., Newark, DE, Sept 1985 — 1998 Ron, Louise, Alicia, Phil

Pike Creek Apts, 1999 — 12/2000. Ron only

600 Brill Ct., Newark, DE 12/2000 — 4/2002 Ron, Carol, E.

165 Spring Creek Ln, Wilmington, NC 4/2002 -— 12/2012 Ron. Carol, E.

1/2013 — 12/2018 Ron

12/2018 — present. 2171 Britton Rd., Leland, NC Ron and Miriam

2. Describe your educational and professional background, including the process by
which you were ordained as a minister. In your response, please identify any certificates, degrees,
or other qualifications that you hold. In your response, please also identify the name and contact
information for the person by whom you were ordained.

RESPONSE:

1970 University Of Miami, BBA Accounting

1894 — 1985 Victory Bible School — Ordained Aug. 1985 by Pastor Billy Joe

Daugherty. - deceased

1999 Master Of Ministry, Dr. William Comfort — deceased

2015 Dr. Theological Studies — Dr. Shirley comfort - deceased

3. Identify all real property, regardless of location, in which you hold an ownership

interest.

 
Case 1:19-cv-01219-MN Document 54 Filed 04/03/20 Page 5 of 16 PagelD #: 962

RESPONSE:

One lot. 2511 Scotts Hill Loop, Scotts Hill, NC 28411

4, Identify and provide the name and contact information for each of your previous
spouses. Include in your response the dates of each respective marriage, the reason for separation
and divorce, and the dates of separation and divorce.

RESPONSE:

Louise Bartle Cohen 6/1977—1999 Incompatibility

Carol Deinhardt Cohen 12/22/2000 — 5/2018 Mutual Consent. Carol moved to the

west coast to be alone to write and compose. She wanted to live alone. In early 2018

she filed a no contest divorced in Lincoln County, WA to release me to go on with my

life.

5. Identify and provide the name and contact information for each person that has
administered any lie detector test to you in connection with the Action, the facts alleged in the
Complaint, or your Answer.

RESPONSE:

Lie Detector Test done in Charlotte, NC by a retired FBI agent Robert Drdak who is

a specialist in this.

6, Identify and provide the name and contact information for the friends in Oklahoma
with whom Plaintiff and her brother stayed when you and your ex-wife took a one-week trip to
Canada in or around 1985, as admitted in paragraph 9 of your Answer.

RESPONSE:

Defendant objects to this Interrogatory because it is overly broad, vague, and unduly

burdensome in that it requires Defendant to “identify and provide the name and
Case 1:19-cv-01219-MN Document 54 Filed 04/03/20 Page 6 of 16 PagelD #: 963

contact information” for people the Defendant has not seen in more than 35 years.
Subject to the foregoing objections, this was a couple Louise and I met a few weeks
before we left. I think we met them at Victory Christian Center. They were not prior
friends nor did we know them at all and I don’t remember their names. I think they
were Hispanic and left Tulsa shortly after we returned from Vancouver. They offered
to watch the kids while we were away because they knew we were looking for a place
for the kids to stay while we were away. |

I was uncomfortable with them after we left because I called every other day but they
said Alicia was asleep, or busy playing or couldn’t come to the phone etc. When we
come back Alicia didn’t say anything negative about her time with them and I left it
with Louise to look into.

7. Describe the purpose of traveling ministers visiting your home and the activities

that took place during such visits between 1983 and the present. Include in your response the name

and contact information for each of the traveling ministers that has ever visited or stayed in your

home.

RESPONSE:

Defendant objects to this Interrogatory because it is overly broad, vague, and unduly
burdensome in that it requires Defendant to “describe” meetings that occurred more
than 37 years ago and to provide contact information for individuals back to the early
1980’s. Subject to the foregoing objections, these were friends we met in bible school
in Tulsa that were fellow ministers. I invited them to come to Newark to speak at our
new church and to help me. Our activities were ministerial oriented — prayer,

preaching etc.
Case 1:19-cv-01219-MN Document 54 Filed 04/03/20 Page 7 of 16 PagelD #: 964

Ian and Carolyn Kaiser

Tommy and Elizabeth Odell

Seth Kwanga

Possibly others but I don’t remember. By 1989 I was no longer pastoring the church

and started traveling.

We were also visited by Louise’s brother, Larry and Lynn Bartle.

My parents, Jonas and Hermine Cohen, were also constant visitors and baby sitters.

They watched Alicia and Philip two and three times a week and the kids often would

go to their apartment. Hermine passed away 1987, but my dad continued to watch

the kids until he passed Sept. 1992.

8. Describe the purpose of the prayer meetings that took place in the family home and
the activities that took place during such visits, and identify and provide the name and contact
information for each known person that attended prayer meetings in the family home, as admitted
in paragraph 18 of your Answer.

RESPONSE:

In the structure of building the church we had Wed. afternoon prayer / teaching

meetings and sometimes in the evening held in our home 1985 — 1988. Usually 15 —

25 people. Louise was always there and involved at all of them. Being that this was

32 — 35 years ago many of them are deceased.

9. Provide the exact address of your prior office located on Chapel Street in Newark,
Delaware, along with the name and contact information for the landlord during the time period in
which you occupied the space, and describe the activities that took place at your office.

RESPONSE:
Case 1:19-cv-01219-MN Document 54 Filed 04/03/20 Page 8 of 16 PagelD #: 965

I have no recollection of having an office of any sort on Chapel Street in Newark,

Delaware.

10. Provide the full name and contact information for your cousin Lawrence, with
whom you admit in paragraph 25 of your Answer that you and your family visited while in
Orlando, Florida.

RESPONSE:

Cousin Lawrence was quite a bit older than me and I did know him well at all. When

I took the family to Disney World, Orlando, FL we stopped and visited him on our

way home in Daytona Beach. We stayed there for two days. Lawrence was a very

outspoken homosexual. He prematurely passed away shortly thereafter (possibly
from AIDS).

11. Identify the name and location of any video that depicts or relates to you, Alicia
Cohen, your sermons, or your ministry.

RESPONSE:

Defendant objects to this Interrogatory because it is overly broad, vague, and unduly

burdensome in that it requires the Defendant to identify “name and location of any

video” without any limitation on time. Subject to the forgoing objection, I know of
no video that has Alicia in it. I do not recall in any of my sermons I mentioned Alicia
by name. When we had our church, Alicia and Philip came every Sunday along with

Louise. Louise played the guitar and helped lead the worship and she also taught the

kids church. There are many videos that relate to me, my sermons and my ministry

that were filmed by others.
Case 1:19-cv-01219-MN Document 54 Filed 04/03/20 Page 9 of 16 PagelD #: 966

12. Describe your relationship with Alicia Cohen, Jonathan/Jon Cohen, Philip Cohen,
and Louise Bartle Cohen.

RESPONSE:

Since I moved from Delaware to North Carolina 2002 our relationships were distant.

Since Alicia began forming this allegation and asking others about it including Philip,

my relationship with Phil has been strained. The kids picked up on our hurting

marriage since 1996. Louise and I lived separated from 1996 to 1998. I left the home

in 1999 and got my own apartment nearby.

13. Describe the basis for your allegation that Alicia Cohen is mentally impaired.

RESPONSE:

From Alicia’s own admission in the allegation she stated that she was hospitalized,

had much counseling and was clinically depressed. I was completely unaware of this.

Louise never told me about her although I asked many times. As a preteen Alica did

have counseling and when she was about 12 or 13 a Delaware psychiatrist put her on

Ritalin.

14. Describe what happened to “Freckles,” Plaintiffs cocker spaniel puppy.

RESPONSE: |

The cocker spaniel was purchased from a farm in Tulsa, OK. We had it for 3 or 4

days and Louise and I realized that is didn’t fit into our lifestyle and in the condo that

we were renting. It was a mutual decision to return it. I don’t remember any trauma

associated with this decision.

15. Describe the purpose and activities of the churches, ministries, and other religious

organizations that you are currently or have previously been affiliated with, including:

 
Case 1:19-cv-01219-MN Document 54 Filed 04/03/20 Page 10 of 16 PagelD #: 967

RESPONSE:

House of Praise — A church in Elsmere, Delaware that I was a part of
approx. 1989 — mid 90’s

Miracle Tabernacle Ministries — an a.k.a of Miracle Tabernacle.
Teaching and pastoring.

Messianic Tabernacle Ministries International — an a.k.a of Miracle
Tabernacle mid 90’s to 2001.

Travelling Ministers Fellowship — a part of Miracle Tabernacle having
monthly teaching meetings with other traveling and parachurch
ministries in the greater Delaware, Pa area. I started it with Dr. Keith
Yoder, Leola, PA.

TMF Ministries — Traveling Ministers Fellowship

Yahweh Center ?? A local ministry in Wilmington, NC that I only
visited once or twice. Carol Cohen had more to do with them. Carol is
now deceased.

Ronald Cohen Ministries — an a.k.a. of Miracle Tabernacle

The Aaliyah Project — a project done by Carol Cohen in helping Jews to
return to Israel.

Wilmington Aaliyah — a.k.a. Aliyah Project done by Carol Cohen in
helping Jews to return to Israel.

Newark Christian Fellowship — a local church in Pa. that I attended a
year or so when at home. I was not a member. Pastor Bruce Latchaw

attended some of the board meetings of Miracle Tabernacle in the 90’s.

10

 
Case 1:19-cv-01219-MN Document 54 Filed 04/03/20 Page 11 of 16 PagelD #: 968

Defendant objects to this Interrogatory because it is overly broad, vague, and unduly

burdensome in that it requires Defendant to “describe” his ministry activities which

span more than four decades. Subject to the foregoing objections, Defendant has

responded to this best of his ability above.

16. Describe in detail the activity that you engage in when traveling for the purpose of
your ministry.

RESPONSE:

Defendant objects to this Interrogatory because it is overly broad, vague, and unduly

burdensome in that it requires Defendant to “describe” his ministry activities which

span more than four decades. Subject to the foregoing objections, I would teach and

pray for people that were there for the meetings. The local pastors would set up the

meetings and oversee them.

17. Describe how you raise funds to support your ministry.

RESPONSE:

Defendant objects to this Interrogatory because it is overly broad, vague, and unduly

burdensome in that it requires Defendant to “describe” his ministry activities which

span more than four decades. Subject to the foregoing objections, the pastors would

take offerings at the meetings for our ministry. There were a few people who would

be “partners” and give on a regular basis.

18. Describe the circumstances and events relating to your removal from the Newark
Christian Fellowship, including the reason for removal. Include in your response the name and
contact information for any person involved in the decision to remove you from the Newark

Christian Fellowship.

11
Case 1:19-cv-01219-MN Document 54 Filed 04/03/20 Page 12 of 16 PagelD #: 969

RESPONSE:

I voluntarily left on my own initiative. I have no recollection of being asked to leave.

19. Identify and describe all of your criminal charges and convictions, including the
outcome of each such charge, if not a conviction.

RESPONSE:

I have never been charged with any crime of any sort.

20. Identify and provide the contact information for all persons that you know or
believe to have direct or indirect knowledge of any of: (i) the factual allegations in the Complaint;
(ii) any issue in the Action; or (iii) any claim or defense asserted in the Action.

RESPONSE:

I refer to the previously tendered Initial Disclosures. I reserve the right to amend

and/or supplement my response.

21. Identify and provide the contact information for any and all persons having
possession or control over any of the documents or information identified in your responses to the
Requests for Production.

RESPONSE:

22. Explain your response to any Request for Admission that is not an unqualified
admission.

RESPONSE:

The responses to the Requests for Admission speak for themselves.

23. Identify and provide the contact information for all persons with whom you have
discussed the Action, including any of the factual allegations in the Complaint and any claim,

defense or strategy, and including persons with whom you have consulted, upon whom you relied,

12
Case 1:19-cv-01219-MN Document 54 Filed 04/03/20 Page 13 of 16 PagelD #: 970

or who otherwise constituted a source of information for you or assisted you in responding to these
Interrogatories and to the Requests for Production, and describe how each such person assisted
you. With respect to each person identified, include in your response the number(s) of the
Interrogatory and/or Request for Production, as applicable, to which he or she helped to prepare
responses or was consulted, relied upon, or otherwise constituted a source of information or
assistance, as well as a brief summary of each person’s role relating to the Interrogatories and/or
the Requests for Production.

RESPONSE:

I object to this Interrogatory in the event it seeks attorney client privileged

communication. Subject to this objection, and without waiving the objections, —__

Michael Sausville, CindySausville Cossu, Danielle Sausville,

Ron Rambo, Elaine Rambo, Stacy Rambo,

William Self, Charlene McIInay,

Pastor Lottie Rogers, Joseph Rogers,

Dr. Jim and Pat Burck

Dr. Richard Cohen

Elleyana Cohen, Shannon Davis, Ian Kaiser, Joani Hoover, Carol Szumowski,

Dr. Keith Yoder,

Dr. David Ehrenfeld,

Detective Adam Houbinka,

Norman and Pam Fredericks, Greg LaFazia, Joan Roberts,

Janet Fetewicz, Pam Freyd & Husband,

Henri McClees

13
Case 1:19-cv-01219-MN Document 54 Filed 04/03/20 Page 14 of 16 PagelD #: 971

Teresa Buonfiglio, Rob Meyer, Geri McGhee, Jim Boland,

Dr. Phillip Morris, Dr. Gary Whetstone, Wes Clemmer

24. Identify each person whom you intend to or may call as an expert witness upon the

trial of this matter, and for each such person provide the following information:

a.

b.

RESPONSE:

The subject matter on which the expert is expected to testify;

The substance of the facts and opinions to which the expert is expected to
testify;

A summary of grounds for each opinion;

The data or other information considered by the witness in forming the
opinions;

The qualifications of the witness (including a list of all publications
authored by the witness within the preceding five (5) years);

Any exhibits to be used as a summary of or support for the opinions;

The compensation to be paid for the witness’s study and testimony; and
All other civil actions and/or arbitrations in which the witness has testified
as an expert at trial or hearing, or by deposition within the preceding four

years.

Defendant objects to this Interrogatory because it seeks information that is protected

by the attorney-client privilege, the work product doctrine, and/or any other applicable

privilege. Subject to the foregoing objection, Defendant states that, as of the date of these

14
Case 1:19-cv-01219-MN Document 54 Filed 04/03/20 Page 15 of 16 PagelD #: 972

response, I have not identified an expert who will testify at trial. Discovery is ongoing and I

reserved the right to amend and/or supplement this response.

Dated:

This the 3rd day of April, 2020.

Bob Aho

2171 Britton Road
Apartment 208
Leland, NC 28451

15
Case 1:19-cv-01219-MN Document 54 Filed 04/03/20 Page 16 of 16 PagelD #: 973

CERTIFICATE OF SERVICE

[hereby certify under penalty of perjury that the foregoing document was duly served upon
all parties to this matter by depositing a copy thereof in the United States mail, first-class postage

prepaid, and addressed as follows:

Steven L. Caponi, Esq.
Matthew B. Goeller, Esq.
K&L GATES LLP

600 N. King Street

Suite 901

Wilmington, DE 19801

This the 3rd day of April, 2020.

 
 

fe é

RONALD A. COHEN, pro se
2171 Britton Road

Apt. 208

Leland, NC 28451

 
